Citation Nr: 1616475	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-25 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to a disability rating in excess of 30 percent for a left knee disability, status post total knee replacement.

3.  Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1976 to September 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associate with the claims files.

The record before the Board consists of the Veteran's paper claims files and electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The issues of entitlement to service connection for a psychiatric disability and entitlement to a disability rating in excess of 30 percent for a left knee disability are addressed in the REMAND that follows the below ORDER .


FINDING OF FACT

In an October 2012 rating decision, the Appeals Management Center (AMC) granted the Veteran's claim for entitlement to service connection for low back disability.


CONCLUSION OF LAW

There is no disputed question of law or fact with respect to the issue of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(d).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of law or fact in the determination being appealed.

As noted above, the Veteran's claim of entitlement to service connection for a low back disability was granted in an October 2012 rating decision.  As the benefit sought on appeal has been granted, there remains no allegation of error of law or fact for appellate consideration on this issue.  Accordingly, the appeal will be dismissed.


ORDER

The appeal for entitlement to service connection for low back disability is dismissed.


REMAND

As an initial matter, the Board recognizes that not all of the Veteran's VA treatment records are associated with the evidence of record.  The Veteran testified at his May 2011 hearing before the Board, and his March 2012 VA examination confirms, that he has been receiving mental health treatment at the Springfield Outpatient Center (OPC) since the 1990s.  The earliest VA treatment record of record from the Springfield OPC, which is part of the Northampton VA Health Care System (HCS), is dated in January 2001.  The Veteran also testified at his hearing that he has received and continues to receive treatment for his left knee through the Connecticut VA HCS, yet the only treatment record from that HCS associated with the record is an April 2006 surgery report, which was submitted by the Veteran himself.  Finally, the record also reflects that the Veteran received treatment through the Boston HCS and it is unclear if all those records are associated with the evidence of record.

Therefore, further development to obtain copies of all available, outstanding VA treatment records dated from September 1985 (the month and year the Veteran separated from active duty) to the present, to include records from the Connecticut, Northampton, and Boston facilities.  

Following receipt of those records, the RO or the AMC must afford the Veteran a new VA psychiatric examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.

Moreover, while this case is in remand status, the Veteran should also be afforded a VA examination to determine the current degree of severity of his service-connected left knee disability since it has been more than four years since his most recent VA examination to determine the degree of severity of the disability.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of all available, outstanding VA records pertinent to the Veteran's claims for the period from September 1985 to the present from the following VA Health Care Systems:

* Connecticut,

* Northampton, and

* Boston.

2.  Then, the Veteran should be afforded a VA examination by a psychologist or psychiatrist, other than the March 2012 examiner, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

Based on the examination results and the review of the Veteran's pertinent history, to include the Veteran's statements, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim (November 2007 to the present).

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present in service and if so, an opinion as to whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty.  

With respect to each acquired psychiatric disorder present during the period of the claim that the examiner believes existed prior to the veteran's entrance onto active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent increase in severity as a result of service.

With respect to each acquired psychiatric disorder present during the period of the claim that the examiner believes was not present during service, the examiner should state an opinion as to whether there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

With respect to each acquired psychiatric disorder present during the period of the claim that the examiner believes was not present during service and is not etiologically related to service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the service-connected disability.

The examiner must specifically discuss the Veteran's in-service psychiatric treatment and any symptoms or treatment the Veteran has reported experiencing or receiving since separating from active duty service.  The examiner must consider the Veteran's statements and accept them as credible.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC should also afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected left knee disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  The RO or the AMC should also undertake any other development it determines to be warranted .

6.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


